Hill, Justice.
In a condemnation proceeding brought by the Housing Authority of the City of Atlanta, the special master determined that the owner of the property in issue was E. Z. E., Inc., and that Thomas B. West had no valid claim to the land. The superior court denied West’s exceptions to the final report and award of the special master, and adopted the report as the judgment of the court. West appeals.
1. The special master did not err in admitting a certified copy of the recorded warranty deed to E. Z. E., Inc. Code Ann. § 38-641.
2. The special master did not err in finding that both fi. fas. were in personam rather than in rem. See Patterson v. Fla. Realty &c. Corp., 212 Ga. 440 (93 SE2d 571.) (1956).
3. The special master did not err in finding that the tax deed was not admissible as a muniment of title that ripened by prescription after seven years into fee simple title. Code Ann. § 92-8315 requires a "tax deed regularly executed at a valid and legal sale.”
4. Since the special master properly found that the levies upon the tax fi. fas. were void as to E. Z. E., Inc., we need not determine whether the description of the property in the tax fi. fas. and the levies was sufficient nor whether the notice of redemption published in the Fulton County Daily Report should have been considered.
Submitted March 16, 1976
Decided July 8, 1976.
Pye, Groover & Pye, Durwood T. Pye, Lewis M. Groover, Jr., Tom Pye, for appellant.
Weltner, Kidd, Crumbley & Tate, Charles Weltner, Ernest J. Nelson, Jr., for appellees.
5. The special master did not err in finding that E. Z. E., Inc., owned the property and that West had no title or ownership.

Judgment affirmed.


All the Justices concur.